DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2019, 07/22/2020, and 07/27/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	
Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, particularly regarding lines 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4894343-Tanaka et al. and further in view of Hosokawa et al. (2010).

Claim 1: “A particle capture device comprising: a first substrate;”:  Tanaka et al. disclose the invention is to provide a chamber for aligning a large amount of cells on a plane (Col. 1, lines 27-28), and  Tanaka et al. disclose the chamber is required to have a structure having slits to capture cells (Col. 2, lines 32-33, Fig. 1).  Further, Tanaka et al. disclose a first substrate (crystal silicon chamber plate 6, Col. 3, line 9, Fig. 1, illustrated below in annotated Fig. 1).

    PNG
    media_image1.png
    305
    648
    media_image1.png
    Greyscale

“a second substrate that is disposed parallel to and facing a first side of the first substrate”:  Tanaka et al. disclose a second substrate (oxide film 13, Col. 2, lines 59-56, Fig. 1, illustrated in annotated Fig. 1 above); further, annotated Fig. 1 above illustrates the second substrate (oxide film 13) is disposed parallel to and facing the first substrate (crystal silicon chamber plate 6).
“wherein the first substrate has a plurality of recessed portions that are open on the second side of the first substrate and that have a size capable of capturing one particle.”:  Tanaka et al. disclose the first substrate (chamber plate 6) comprises a plurality of chambers (chambers 5, Figs. 1 and 11, Col. 6, lines 16-18) for holding at least a unit of cells 2 (Col. 6, line 18, Figs. 1 and 11); further, annotated Fig. 1 above illustrate a plurality of chambers on the second side of the first substrate (chamber plate 6).
“10the recessed portion has connection holes that connect the first side to the second side and that have a size allowing a dispersion medium of the particles to move therethrough,”:  Tanaka et al. disclose the plurality of chambers 5 comprise slits 12 formed in a part of the bottom plate 10 of the chamber plate 6 (Col. 2, lines 51-54, Fig. 4B).  Further, Tanaka et al. disclose slits 12 impart a structure which holds only cells and passes a fluid, whereby cell manipulation in a liquid becomes possible (Col. 2, lines 54-56, Fig. 4B).
“a flow path that has the connection holes of the first substrate as an inlet port of the dispersion medium and has an end portion of the first side of the first substrate as an 15outlet port of the dispersion medium is formed between the first substrate and the second substrate,”:  Tanaka et al. disclose the chamber 5 is 

    PNG
    media_image2.png
    307
    648
    media_image2.png
    Greyscale


Regarding claim 1, Tanaka et al. teaches the invention discussed above.  Further, Tanaka et al. teaches slits 12 and a flow path above.  However, Tanaka et al. does not teach the total opening of holes is 1 mm2 or more and less than 10 mm2 or 10 mm2 or more and 1000 mm2 or less and a cross-sectional area of the flow path at the outlet port is 0.8 times or more than the total opening area of the connection holes or a cross-sectional area of the flow path at the outlet port is 0.1 times or more the total opening area of the connection holes.
For claim 1, Hosokawa et al. teaches a size-selective microcavity array where the size, geometry, and density of the microcavities can be precisely controlled to achieve specific cell separation according to differences in cellular size and 2 or more and less than 10 mm2 or 10 mm2 or more and 1000 mm2 or less and a cross-sectional area of the flow path at the outlet port is 0.8 times or more than the total opening area of the connection holes or a cross-sectional area of the flow path at the outlet port is 0.1 times or more the total opening area of the connection holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka et al. to further include a size-selective microcavity array to accommodate different sizes as taught by Hosokawa et al., because Hosokawa et al. teaches the size of the microcavities was optimized in order to trap tumor cells on the microcavities while letting blood cells flow through (pg. 6630, second column, lines 13-15, Figure 1a).

Regarding claim 2, Tanaka et al. teaches the invention discussed above in claim 1.  However, Tanaka et al teaches a flow path and an outlet port discussed above.  However, Tanaka et al. does not explicitly teach the cross-sectional area of the flow path at the outlet port is larger than the total opening area of the slits, although, it is illustrated in Fig. 1.
For claim 1, Hosokawa et al. teaches a size-selective microcavity array where the size, geometry, and density of the microcavities can be precisely controlled to achieve specific cell separation according to differences in cellular size and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka et al. to further include a size-selective microcavity array to accommodate different sizes and a tube connected to an outlet port with a larger cross-sectional area as taught by Hosokawa et al., because Hosokawa et al. teaches the size of the microcavities was optimized in order to trap tumor cells on the microcavities while letting blood cells flow through (pg. 6630, second column, lines 13-15, Figure 1a).

Regarding claim 4, Tanaka et al. teaches the invention discussed above in claim 1.  However, Tanaka et al. does not explicitly teach the diameter of the particle is 1 to 500 µm.
For claim 4, Hosokawa et al. teaches typical diameter of tumor cells were 22.5 µm, which reads on the instant claim limitation of the diameter of the particle is 1 to 500 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka et al. to further include the diameter of the particle to be 1 to 500 µm as taught by Hosokawa et al., because Hosokawa et al. teaches a size-selective microcavity array where the size, geometry, .



Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4894343-Tanaka et al., and in further views of Hosokawa et al.(2010), JP2012177686A-Tanaka et al. (all citations are made to the machine English translation attached).

Regarding claim 3, modified Tanaka et al. teaches the invention discussed above in claim 1.  Modified Tanaka et al. teaches a first substrate and a second substrate above.  However, modified Tanaka does not teach the distance between the first substrate and the second substrate is 100 µm or more.
For claim 3, Tanaka et al. the lower plate is adjusted to adjust to the distance between the upper surface of the imaging device (Para. [0023], lines 306-307, Fig. 1) and the distance is preferably 25 µm to 2000 µm (Para. [0023], line 311, Fig. 1), which reads on the instant claim limitation of the distance between the first substrate and the second substrate is 100 µm or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka et al. to further include a 



Claim 5: “A particle capture device comprising: a first substrate;”:  Tanaka et al. disclose the invention is to provide a chamber for aligning a large amount of cells on a plane (Col. 1, lines 27-28), and  Tanaka et al. disclose the chamber is required to have a structure having slits to capture cells (Col. 2, lines 32-33, Fig. 1).  Further, Tanaka et al. disclose a first substrate (crystal silicon chamber plate 6, Col. 3, line 9, Fig. 1, illustrated below in annotated Fig. 1).

    PNG
    media_image1.png
    305
    648
    media_image1.png
    Greyscale

“a second substrate that is disposed parallel to and facing a first side of the first substrate”:  Tanaka et al. disclose a second substrate (oxide film 13, Col. 2, lines 59-56, Fig. 1, illustrated in annotated Fig. 1 above); further, annotated Fig. 1 above illustrates the second substrate (oxide film 13) is disposed parallel to and facing the first substrate (crystal silicon chamber plate 6).
“wherein the first substrate has a plurality of recessed portions that are open on the second side of the first substrate and that have a size capable of capturing one particle.”:  Tanaka et al. disclose the first substrate (chamber plate 6) comprises a plurality of chambers (chambers 5, Figs. 1 and 11, Col. 6, lines 16-18) for holding at least a unit of cells 2 (Col. 6, line 18, Figs. 1 and 11); further, annotated Fig. 1 above illustrate a plurality of chambers on the second side of the first substrate (chamber plate 6).
“10the recessed portion has connection holes that connect the first side to the second side and that have a size allowing a dispersion medium of the particles to move therethrough,”:  Tanaka et al. disclose the plurality of chambers 5 comprise slits 12 formed in a part of the bottom plate 10 of the chamber plate 6 (Col. 2, lines 51-54, Fig. 4B).  Further, Tanaka et al. disclose slits 12 impart a structure which holds only cells and passes a fluid, whereby cell manipulation in a liquid becomes possible (Col. 2, lines 54-56, Fig. 4B).
“a flow path that has the connection holes of the first substrate as an inlet port of the dispersion medium and has an end portion of the first side of the first substrate as an 15outlet port of the dispersion medium is formed between the first substrate and the second substrate,”:  Tanaka et al. disclose the chamber 5 is required to have a structure having slits which capture cells and pass a water flow (Col. 2, lines 32-34); Tanaka et al. disclose slits 12 are formed in a part of the bottom plate 10 so as to impart a structure which holds only cells and passes a fluid, whereby cell manipulation in a liquid becomes possible (Col. 2, lines 53-56); further, Tanaka et al. disclose a suction nozzle 9 (Col. 2, lines 34-35, Fig. 1) 

    PNG
    media_image2.png
    307
    648
    media_image2.png
    Greyscale


Regarding claim 5, Tanaka et al. teaches the invention discussed above.  Further, Tanaka et al. teaches slits 12 and a flow path above.  However, Tanaka et al. does not teach the total opening of holes is 1 mm2 or more.
For claim 5, Hosokawa et al. teaches a size-selective microcavity array where the size, geometry, and density of the microcavities can be precisely controlled to achieve specific cell separation according to differences in cellular size and deformability (pg. 6630, second column, lines 16-19), which reads on the instant claim of the total opening of holes is 1 mm2 or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka et al. to further include a size-selective microcavity array to accommodate different sizes as taught by Hosokawa et al., because Hosokawa et al. teaches the size of the microcavities was optimized in order to trap tumor cells on the microcavities while letting blood cells flow through (pg. 6630, second column, lines 13-15, Figure 1a).

Regarding claim 5, modified Tanaka et al. teaches the invention discussed above.  Modified Tanaka et al. teaches a first substrate and a second substrate above.  However, modified Tanaka does not teach the distance between the first substrate and the second substrate is 100 µm or more.
For claim 5, Tanaka et al. the lower plate is adjusted to adjust to the distance between the upper surface of the imaging device (Para. [0023], lines 306-307, Fig. 1) and the distance is preferably 25 µm to 2000 µm (Para. [0023], line 311, Fig. 1), which reads on the instant claim limitation of the distance between the first substrate and the second substrate is 100 µm or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tanaka et al. to further include a distance of 100 µm or more between the first and second substrate as taught by Tanaka et al., because Tanaka et al. teaches the microcavity array can be adjusted so that the optimum image contrast can be obtained according to the image pickup device used for the image pickup device and the irradiation light wavelength; it can be changed as appropriate (Para. [0023], lines 307-310).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799